      Case 1:15-cv-05086-ALC-KNF Document 65 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               9/18/2020
 MIRABEL, ET AL.,

                                Plaintiffs,
                                                               1:15-cv-05086-ALC-KNF
                      -against-
                                                               ORDER
 TWIN AMERICA LLC, ET AL.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Named Plaintiffs Mariano Mirabel and William Hylton brought this action in 2015 seeking

to represent themselves and similarly situated dispatchers who worked for Twin America, LLC

d/b/a City Sights and/or JAD Transportation, Inc. from January 1, 2009 to December 31, 2013. On

May 26, 2020, Plaintiffs filed a Consent Motion for Preliminary Approval of Class Certification,

Settlement Agreement, Class Notice, Class Counsel and Claims Administrator. Docket Entry No.

56. This Consent Motion was supplemented by a further submission by Plaintiff on August 27,

2020. ECF No. 64. Upon consideration of these submissions, the Consent Motion is hereby

GRANTED. It is ORDERED that:


   A. This Court finds that it has jurisdiction over the subject matter of this action and over all

       Parties to the Action.

   B. The Court preliminarily concludes that the Settlement Agreement is fair, adequate, and

       reasonable, and, within the context of and for the purposes of settlement only, that the

       Settlement Class satisfies the requirements of Rule 23 of the Federal Rules of Civil

       Procedure.

   C. . The Court also finds that the Settlement Agreement (a) is the result of arm’s-length

       negotiations between experienced class action attorneys; (b) is sufficient to warrant notice
      Case 1:15-cv-05086-ALC-KNF Document 65 Filed 09/18/20 Page 2 of 2




         of the settlement and the Final Approval Hearing to be disseminated to the Settlement

         Class; and (c) meets all applicable requirements of law, including Federal Rule of Civil

         Procedure 23.

   D. The Court hereby preliminarily approves the Settlement Agreement, subject to the Final

         Approval Hearing.

   E. The Court hereby preliminarily approves a Rule 23 class for settlement purposes.

   F. The Law Offices of Anthony Ofodile are appointed Class Counsel for the settlement class.

   G. Arden Claims Service, LLC is approved as Claims Administrator.

   H. The proposed notice of the settlement agreement is approved.

   I. A final fairness hearing will be held on January 21, 2021, at 4:00 p.m., at the United States

         District Court for the Southern District of New York, 40 Centre Street, New York, New

         York, 10007; and

   J. The plaintiffs will make a motion for final approval of the settlement agreement, and any

         motion for attorneys’ fees or service award, no later than 15 days before the fairness

         hearing.


SO ORDERED.

Dated:     September 18, 2020
           New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge
